ALLOWANCE
	The following is in response to the amendments and arguments filed and entered with the RCE filed 10/5/2020.  Claims 1-3, 5-10, 12-17, and 19-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Fainberg (Reg. No. 50, 441) on January 14, 2021.

The application has been amended as follows: 

 Claims 1, 3, 6-8, 10, 13-15, 17 and 20-21 have been amended as follows:

1. (Currently Amended) A method for detecting software-imitated user interactions, the method comprising: 
gathering, by a hardware processor, user behavior data from an input device specifying a user interaction with graphical user interface (GUI) elements of a first application on a computing device for a transaction with a remote server; 
training, by the hardware processor, a probabilistic behavior classifier using previously gathered user behavior data and using information indicating whether a particular instance of a user interaction with the GUI elements within the previously gathered data comprises fraudulent behavior; 
calculating, by the hardware processor, based on the user behavior data, a number of interface actions of the user needed to complete the transaction, including one or more of a moving a mouse cursor, pressing a key of the input device, moving of a user's finger or a stylus across a screen of the computing device without lifting off from the screen, and touching of a user's finger or the stylus to the screen of the computing device; 2calculating, by the hardware processor, an anomalous user behavior coefficient, based on the user behavior data and the probabilistic behavior classifier, wherein the anomalous user behavior coefficient represents a likelihood that the user's interaction with a GUI element of the GUI elements of the first application was fraudulent and wherein the anomalous user behavior coefficient is inversely proportional to the calculated number of interface actions of the user needed to complete the transaction; 

responsive to detecting a software-imitated user interaction, blocking, by the hardware processor, the transaction with the remote server.  

3. (Currently Amended) The method of claim 1, wherein calculating the anomalous user behavior coefficient based on the user behavior data and the probabilistic behavior classifier further comprises: 
calculating, based on the user behavior data, a number of groups of other GUI elements by interacting with which the user can obtain access to the 

6. (Currently Amended) The method of claim 1, wherein the probabilistic behavior classifier comprises a naive Bayes classifier configured to calculate the anomalous user behavior coefficient as a numerical value indicating how uncharacteristic of the user the received user behavior data is.  

7. (Currently Amended) The method of claim 1, wherein the detecting whether the user interaction is a software-imitated user interaction is further based on a heuristic rule specifying the larger the set of values including the anomalous user behavior coefficient, a number of times users access the GUI elements; a number of groups of GUI elements by interacting with which the user can gain access to the 

8. (Currently Amended) A computing device for detecting software-imitated user interactions, the computing device comprising: an input device configured to provide user behavior data specifying a user interaction with one or more graphical user interface (GUI) elements of a first application on the computing device for a transaction with a remote server; and a hardware processor configured to: 
receive gather the user behavior data; 
train a probabilistic behavior classifier using previously gathered user behavior data and using information indicating whether a particular instance of a user interaction with the GUI elements within the previously gathered data comprises fraudulent behavior; 
calculate, based on the user behavior data, a number of interface actions of the user needed to complete the transaction, including one or more of a moving a mouse cursor, pressing a key of the input device, moving of a user's finger or a stylus across a screen of the computing device without lifting off from the screen, and touching of a user's finger or the stylus to the screen of the computing device; 
calculate an anomalous user behavior coefficient, based on the user behavior data and the probabilistic behavior classifier, wherein the anomalous user behavior coefficient represents a likelihood that the user's interaction with a GUI element of the GUI elements of the first application was fraudulent and wherein the anomalous user behavior coefficient is inversely proportional to the calculated number of interface actions of the user needed to complete the transaction; 

responsive to detecting a software-imitated user interaction, block the transaction with the remote server.  

10. (Currently Amended) The computing device of claim 8, wherein the processor is configured to calculate the anomalous user behavior coefficient based on the user behavior data and the probabilistic behavior 
 calculate, based on the user behavior data, a number of groups of other GUI elements by interacting with which the user can obtain access to the 

13. (Currently Amended) The computing device of claim 8, wherein the probabilistic behavior classifier comprises a naive Bayes classifier configured to calculate the anomalous user behavior coefficient as a numerical value indicating how uncharacteristic of the user the received user behavior data is.  

14. (Currently Amended) The computing device of claim 8, wherein the detecting whether the user interaction is a software-imitated user interaction is further based on a heuristic rule specifying the larger the set of values including the anomalous user behavior coefficient, a number of times users access the GUI elements; a number of groups of GUI elements by interacting with which the user can gain access to the

15. (Currently Amended) A non-transitory computer readable medium comprising computer executable instructions for detecting software-imitated user interactions, including instructions for: 
gathering, by a hardware processor, user behavior data from an input device specifying a user interaction with graphical user interface (GUI) elements of a first application on a computing device for a transaction with a remote server;
training, by the hardware processor, a probabilistic behavior classifier using previously gathered user behavior data and using information indicating whether a particular instance of a user interaction with the GUI elements within the previously gathered data comprises fraudulent behavior; 
calculating, by the hardware processor, based on the user behavior data, a number of interface actions of the user needed to complete the transaction; including one or more of; a moving a mouse cursor, pressing a key of the input device, moving of a user's finger or a stylus across a screen of the computing device without lifting off from the screen, and touching of a user's finger or the stylus to the screen of the computing device; 
calculating, by the hardware processor, an anomalous user behavior coefficient, based on the user behavior data and the probabilistic behavior classifier, wherein the anomalous user 7behavior coefficient represents a likelihood that the user's interaction with a GUI element of the GUI elements of the first application was fraudulent and wherein the anomalous user 
detecting, by the hardware processor, whether the user interaction is a software-imitated user interaction based on a comparison of the anomalous user behavior coefficient with a predetermined threshold value; and 
responsive to detecting a software-imitated user interaction, blocking, by the hardware processor, the transaction with the remote server.  

17. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein calculating the anomalous user behavior coefficient based on the user behavior data and the probabilistic behavior classifier further comprises: 
calculating, based on the user behavior data, a number of groups of other GUI elements by interacting with which the user can obtain access to the 
 
20. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the probabilistic behavior classifier comprises a naive Bayes classifier configured to calculate the anomalous user behavior coefficient as a numerical value indicating how uncharacteristic of the user the received user behavior data is.  

21. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein the detecting whether the user interaction is a software-imitated user interaction is further based on a heuristic rule specifying the larger the set of values including the anomalous user behavior coefficient, a number of times users access the GUI elements; a number of groups a smaller [the] a number of elementary actions of the user needed to carry out a transaction with the remote server, provided that the user is interacting with the one or more GUI elements, the more likely the user interaction is a software-imitated user interaction.

Reasons for Allowance
Claims 1-3, 5-10, 12-17, and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The overall claimed combination of a method (claim 1) (and related computing device of claim 8 and the non transitory computer readable medium of claim 15) for detecting software-imitated user interactions, the method comprising: gathering, by a hardware processor, user behavior data from an input device specifying a user interaction with graphical user interface (GUI) elements of a first application on a computing device for a transaction with a remote server; training, by the hardware processor, a probabilistic behavior classifier using previously gathered user behavior data and using information indicating whether a particular instance of a user interaction with the GUI elements within the previously gathered data comprises fraudulent behavior; calculating, by the hardware processor, based on the user behavior data, a number of interface actions of the user needed to complete the transaction, including one or more of a moving a mouse cursor, pressing a key of the input device, moving of a user's finger or a stylus across a screen of the computing device without lifting off from the screen, and touching of a user's finger or the stylus to the screen of the computing device; 2calculating, by the hardware processor, an anomalous user behavior coefficient, based on the user behavior data and the 
Miltonberger (‘767 of record) teaches expected behavior of an account owner using a Fraud Prevention System (FPS) using two types of models in15 preventing fraud. The FPS models behavior of a specific user through a predictive user model (PUM) that is used to calculate the probability of an observed event given the specific user. The FPS models behavior of fraudsters through a predictive fraud model (PFM) that is used to calculate the probability of an observed event given a fraudster. The probabilities are then used to calculate a risk score for a next occurrence of the event to which the probabilities correspond but does not use an anomalous user behavior coefficient, calculate the anomalous user behavior coefficient inversely proportional to the calculated number of interface actions of the user needed to complete the transaction.  
Hollmen (Thesis 1991 of record) provides a probabilistic approach to fraud detection.

The claims are directed to eligible subject matter.  Claims 1, 8 and 15 are parallel claims.  Claim 1 is representative.  Claim 1 includes additional elements (training a probabilistic behavior classifier using previously gathered user behavior data and using information indicating whether a particular instance of a user interaction with the GUI elements within the previously gathered . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691